ON MOTION FOR REHEARING
PER CURIAM.
Counsel for appellants in their motion for rehearing contend that we overlooked the recent decision of this court in Zambito v. Southland Recreation Enterprises, Inc., 383 So.2d 989 (Fla. 2d DCA May 28, 1980).
The Zambito opinion is not applicable to the instant case because the record on appeal discloses that appellant Tina D. Phillips’ negligence was the sole legal cause of the accident.
Our supreme court stated in Hoffman v. Jones, 280 So.2d 431, 438 (Fla.1973):
A plaintiff is barred from recovering damages for loss or injury caused by the negligence of another only when the plaintiff’s negligence is the sole legal cause of the damage .
Motion for rehearing is denied.
HOBSON, Acting C. J., and RYDER and DANAHY, JJ., concur.